Modified Rule 23 Order filed      2016 IL App (5th) 140405
July 12, 2016.
Motion to publish granted               NO. 5-14-0405
August 26, 2016.
                                           IN THE

                               APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

EDWIN McKIM,                                 )    Appeal from the
                                             )    Circuit Court of
       Plaintiff-Appellee,                   )    Franklin County.
                                             )
v.                                           )    No. 14-MR-31
                                             )
SOUTHERN ILLINOIS HOSPITAL SERVICES,         )
d/b/a Herrin Hospital, and WILLIAMSON COUNTY )
AMBULANCE,                                   )
                                             )
       Defendants                            )
                                             )    Honorable
(Southern Illinois Hospital Services,        )    David K. Overstreet,
Defendant-Appellant).                        )    Judge, presiding.
_______________________________________________________________________

       JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
       Justices Welch and Goldenhersh concurred in the judgment and opinion.

                                        OPINION

¶1     Defendant Southern Illinois Hospital Services d/b/a Herrin Hospital (Herrin

Hospital) appeals from the trial court's July 25, 2014, order adjudicating liens and

distributing the settlement proceeds.      Herrin Hospital contends that the trial court

improperly included Medicare, Medicare Part D, and Medicaid "liens" in the total amount

of liens subject to the 40% cap mandated by the Health Care Services Lien Act. Because

the court allowed 100% reimbursement of the Medicare and Medicaid bills, Herrin
                                              1
Hospital's reimbursement was substantially decreased.        In addition, Herrin Hospital

claims that the trial court improperly required the Health Care Services Lien Act

lienholders to pay plaintiff Edwin McKim's costs of suit pursuant to the common fund

doctrine. We find that the judgment order distributing the settlement is contrary to the

plain language of the Health Care Services Lien Act and is in conflict with Medicare's

secondary payer provison and the Illinois Public Aid Code. Additionally, the trial court's

assessment of court costs to Herrin Hospital and Williamson County Ambulance does not

comply with Illinois Supreme Court decisions. We modify the judgment pursuant to our

authority under Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994).

¶2                                 BACKGROUND

¶3     This appeal involves the adjudication of liens under the Health Care Services Lien

Act (770 ILCS 23/1 et seq. (West 2012)). The Health Care Services Lien Act limits the

total amount of medical liens to 40% of the settlement or verdict. At issue is whether

bills owed to Medicare, Medicare Part D, and Medicaid can be included in the 40% cap

under the Health Care Services Lien Act. Also at issue is whether the 40% amount of the

settlement is a "common fund" created for the benefit of the lienholders and whether the

plaintiff's attorney's costs should be paid by the lienholders from their pro rata shares of

the 40% of the settlement.

¶4     Edwin McKim was involved in a motor vehicle accident in which he sustained

bodily injuries and damages. He sought treatment for these injuries at Herrin Hospital.

He and his attorney reached a $16,000 settlement with the at-fault driver.


                                             2
¶5     McKim filed a complaint to adjudicate liens on May 23, 2014. McKim's medical

bills, resulting from injuries sustained in the motor vehicle accident, totaled $10,172.32.

Herrin Hospital held a $5803 lien against McKim's settlement proceeds. McKim owed

Williamson County Ambulance $1530. McKim also identified Medicare, Medicare Part

D, and Medicaid as entities to which he owed money. The total amount owed to those

three entities was $2839.32. In his prayer for relief, McKim asked the court to limit all of

the medical liens (including the Medicare and Medicaid "liens") to no more than 40% of

the $16,000 settlement−$6400. Acknowledging that the Medicare and Medicaid liens

take priority, McKim asked the court to divide the balance of the $6400−$3560.68−pro

rata between Herrin Hospital and Williamson County Ambulance. He also asked the

court to apportion the costs of suit between the two Illinois Health Care Services Lien

Act lienholders. McKim's costs were $494.93.

¶6     In response to the complaint, Herrin Hospital argued that the 40% cap mandated

by the Health Care Services Lien Act can only be distributed between Herrin Hospital

and Williamson County Ambulance. Furthermore, Herrin Hospital claimed that medical

providers with perfected liens could not be responsible for a pro rata share of litigation

costs. Finally, Herrin Hospital asserted that the Medicare and Medicaid liens could not

be subject to the Health Care Services Lien Act but instead should be adjudicated

pursuant to 42 U.S.C. § 1395y(b)(2)(A)(ii) (hereafter referred to as the Medicare

Secondary Payer Act) and the Illinois Public Aid Code (305 ILCS 5/11-22 (West 2012)).

Herrin Hospital argued that the priority of the liens was Medicare, followed by the

attorney's lien, Medicaid, Health Care Services Lien Act providers, and, finally, McKim.
                                             3
¶7     The trial court held a hearing and entered the order proposed by McKim on July

25, 2014. In that order, the court combined the Medicare, Medicare Part D, and Medicaid

bills along with the bills from Herrin Hospital and Williamson County Ambulance. The

court held that all bills were subject to the 40% rule and that the total allocated for all of

these bills was $6400. The court's order directed full reimbursement of the Medicare,

Medicare Part D, and Medicaid bills. The remaining balance was to be shared pro rata

by Herrin Hospital and Williamson County Ambulance. Medicare, Medicare Part D, and

Medicaid were not assessed a share of the court costs. The court directed the costs to be

subtracted pro rata from the shares of Herrin Hospital and Williamson County

Ambulance.     Finally, the court awarded McKim and his attorney each 30% of the

$16,000. From the $16,000, the parties received the following:

       McKim                               $4800;

       Attorney                            $4800 plus $494.93 in costs;

       Herrin Hospital                     $2421.94 (gross bill of $5803; received

                                           $2812.94 share less $391 in costs);

       Williamson County Ambulance         $643.81 (gross bill of $1530; received $747.74

                                           share less $103.93 in costs);

       Medicare                            $158.30;

       Medicaid                            $221.41;

       Medicare Part D                     $2459.61.

Herrin Hospital appeals from this order.


                                              4
¶8                               LAW AND ANALYSIS

¶9     Herrin Hospital raises three issues on appeal. First, Herrin Hospital argues that the

trial court erred in adding the Medicare and Medicaid liens to the liens perfected pursuant

to the Health Care Services Lien Act. Second, Herrin Hospital contends that case law

interpreting the Health Care Services Lien Act holds that perfected lienholders are not

responsible for plaintiff's costs of suit. Finally, Herrin Hospital claims that the trial

court's resulting settlement proceeds distribution was incorrect.

¶ 10   As the adjudication involves interpretation of federal and state law, we review the

trial court's order on a de novo basis. Blum v. Koster, 235 Ill. 2d 21, 29, 919 N.E.2d 333,

338 (2009). Statutory language must be given its plain and ordinary meaning. People ex

rel. Madigan v. Kinzer, 232 Ill. 2d 179, 184, 902 N.E.2d 667, 670-71 (2009). If the

language used in a statute is unambiguous, there is no need to use any other rules of

construction. Burrell v. Southern Truss, 176 Ill. 2d 171, 174, 679 N.E.2d 1230, 1232

(1997).

¶ 11                            I. Statutory Provisons

¶ 12                       A. Health Care Services Lien Act

¶ 13   We begin our analysis of the trial court's lien adjudication with the relevant

sections of the Health Care Services Lien Act. Section 10(a) of the Health Care Services

Lien Act states: "Every health care professional and health care provider that renders any

service in the treatment, care, or maintenance of an injured person *** shall have a lien

upon all claims and causes of action of the injured person for the amount of the health

care professional's or health care provider's reasonable charges up to the date of payment
                                              5
of damages to the injured person." 770 ILCS 23/10(a) (West 2012). The total amount of

medical liens pursuant to this act cannot exceed 40% of the settlement. Id. Section 10(b)

provides that all perfected lienholders shall share proportionate amounts subject to the

40% limit. 770 ILCS 23/10(b) (West 2012). Finally, section 10(c) states that if the total

amount of the medical liens meets or exceeds the 40% limit, then the 40% limit is divided

in two halves: 20% of the settlement is to be distributed to health care professionals, and

20% is to be distributed to health care providers. 770 ILCS 23/10(c) (West 2012). A

health care professional is defined as "any individual in any of the following license

categories: licensed physician, licensed dentist, licensed optometrist, licensed naprapath,

licensed clinical psychologist, or licensed physical therapist." 770 ILCS 23/5 (West

2012). A health care provider is defined as "any entity in any of the following license

categories: licensed hospital, licensed home health agency, licensed ambulatory surgical

treatment center, licensed long-term care facilities, or licensed emergency medical

services personnel." Id. Additionally, when the medical liens meet or exceed 40% of the

settlement, the attorney's lien is limited to 30%. 770 ILCS 23/10(c) (West 2012).

¶ 14                                  B. Medicare

¶ 15   The Medicare Secondary Payer Act disallows payment for any item or service

when "payment has been made or can reasonably be expected to be made *** under an

automobile or liability insurance policy or plan (including a self-insured plan)." 42

U.S.C. § 1395y(b)(2)(A)(ii) (2012). Additionally under the Medicare Secondary Payer

Act, any primary plan that receives payment must reimburse Medicare if it can be shown

that the primary plan had a responsibility to make payment, demonstrated by a judgment
                                             6
or a payment conditioned upon the recipient's compromise, waiver, or release. 42 U.S.C.

§ 1395y(b)(2)(B)(ii) (2012).      Regulations promulgated by the agency state that the

agency "has a right of action to recover its payments from any entity, including a

beneficiary, provider, supplier, physician, attorney, State agency or private insurer that

has received a primary payment." 42 C.F.R. § 411.24(g) (2012).

¶ 16                                      C. Medicaid

¶ 17   The Illinois Public Aid Code provides that the Illinois Department of Healthcare

and Family Services has a charge upon all claims, demands, and causes of action for

injuries to someone who received or has applied for financial aid, including health care

benefits. 305 ILCS 5/11-22 (West 2012). Additionally, this right of reimbursement

"take[s] priority over all other liens and charges existing under the laws of the State of

Illinois with the exception of the attorney's lien." Id. Distribution of settlement proceeds

is within the trial court's powers. Id.

¶ 18       II. Inclusion of Medicare, Medicare Part D, and Medicaid in 40% Cap

¶ 19   Herrin Hospital argues that the language used in the Health Care Services Lien

Act definitions is unambiguous.       Herrin Hospital contends that Herrin Hospital and

Williamson County Ambulance are the only two providers in this case eligible to share

proportionately in the 40% amount of the settlement. We agree.

¶ 20   The Health Care Services Lien Act creates a statutory lien for providers in two

defined categories. A "health care professional" is defined as "any individual in any of

the following license categories: licensed physician, licensed dentist, licensed

optometrist, licensed naprapath, licensed clinical psychologist, or licensed physical
                                          7
therapist." 770 ILCS 23/5 (West 2012). A "health care provider" is defined as "any

entity in any of the following license categories: licensed hospital, licensed home health

agency, licensed ambulatory surgical treatment center, licensed long-term care facilities,

or licensed emergency medical services personnel." Id. In this case, it is clear that

Herrin Hospital and Williamson County Ambulance are both "health care providers" as

defined by the Health Care Services Lien Act. By including Medicare, Medicare Part D,

and Medicaid in the 40% limit established by the Health Care Services Lien Act for

health care professionals and providers, the trial court implicitly found that these entities

were either health care professionals or health care providers. We disagree with this

conclusion. Medicare and Medicaid are public agencies and do not directly provide

medical care to the patient. Instead, these agencies reimburse health care professionals

and providers. We find that the statutory definitions of a "health care professional" and a

"health care provider" are unambiguous. A court may not ignore the plain language of a

statute. Kinzer, 232 Ill. 2d at 184, 902 N.E.2d at 670-71. Therefore, we conclude that

Medicare, Medicare Part D, and Medicaid are not subject to the Health Care Services

Lien Act.

¶ 21   We find additional support for this conclusion in the Medicare Secondary Payer

Act and the Public Aid Code.

¶ 22   Under the Medicare Secondary Payer Act, Medicare does not pay for medical

services in cases where an injury or illness was caused by another party or in situations

where payment can be made by liability insurance. 42 U.S.C. § 1395y(b)(2)(A)(ii)

(2012). If Medicare pays for medical care under such circumstances, the payment is
                                        8
construed as a "conditional payment." 42 U.S.C. § 1395y(b)(2)(B)(i) (2012); 42 C.F.R.

§ 411.52 (2012). Medicare has a direct right to recover the entire amount of the bills

paid from the entity responsible to make the primary payment, or alternatively from the

individual or entity that received payment from the responsible party.           42 U.S.C.

§ 1395y(b)(2)(B)(iii) (2012).

¶ 23   Consequently, federal preemption is implicated. Federal statutes and regulations

may preempt state law in three ways:

       "(1) the language of the statute or regulation expressly preempts state law; (2)

       Congress implemented a comprehensive regulatory scheme in a given area,

       removing the entire field from state law; or (3) state law as applied conflicts

       with federal law." Moskowitz v. Washington Mutual Bank, F.A., 329 Ill. App. 3d

       144, 146-47, 768 N.E.2d 262, 264 (2002).

See Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516 (1992).

¶ 24   Interpreting the Health Care Services Lien Act to include Medicare and Medicare

Part D bills within the statutory 40% limit creates a conflict between that act and the

Medicare Secondary Payer Act. Therefore, the federal statute preempts the state statute.

¶ 25   We also find support for our conclusion in section 11-22 of the Public Aid Code,

which prioritizes the Illinois Department of Healthcare and Family Services' right to

reimbursement over any other liens existing under Illinois law except for attorney's liens.

305 ILCS 5/11-22 (West 2012). The wording of this section is unambiguous and is

without limitation. Id. "It is a fundamental rule of statutory construction that where there

exists a general statutory provision and a specific statutory provision, either in the same
                                             9
or another act, which both relate to the same subject, the specific provision controls and

should be applied." People v. Villarreal, 152 Ill. 2d 368, 379, 604 N.E.2d 923, 928

(1992). Accordingly, we find that the Public Aid Code controls as it is more specific than

the applicable provision of the Health Care Services Lien Act.

¶ 26   McKim, however, argues that the Health Care Services Lien Act was amended in

2013 to include subrogation and that the Medicare, Medicare Part D, and Medicaid

claims would fall under this statute. Section 50 of the Health Care Services Lien Act

allows a subrogation claim to be reduced in proportion to the plaintiff's "(1) ***

comparative fault; or (2) by reason of the uncollectibility of the full value of the claim for

personal injury or death resulting from limited liability insurance." 770 ILCS 23/50

(West 2012).     Even if we assumed that Medicare and Medicaid held subrogation

interests, this section is preempted by the Medicare Secondary Payer Act and conflicts

with the Public Aid Code, and it therefore does not apply in this case.

¶ 27   We find that the trial court erred by including Medicare, Medicare Part D, and

Medicaid in the 40% limit of the Health Care Services Lien Act.

¶ 28                                III. Court Costs

¶ 29   Herrin Hospital next argues that the trial court's adjudication was wrong because

court costs were assessed against the lienholders pursuant to the common fund doctrine.

The common fund doctrine authorizes the reimbursement of litigation expenses and

attorney fees out of settlement funds. Morris B. Chapman & Associates, Ltd. v. Kitzman,

193 Ill. 2d 560, 572, 739 N.E.2d 1263, 1271 (2000). A plaintiff can collect attorney fees

and costs from any lienholder that is subject to the common fund doctrine. McGee v.
                                          10
Oldham, 267 Ill. App. 3d 396, 399, 642 N.E.2d 196, 198-99 (1994). Herrin Hospital

argues that medical providers with perfected Health Care Services Lien Act liens are not

subject to the common fund doctrine. Maynard v. Parker, 75 Ill. 2d 73, 75, 387 N.E.2d

298, 300 (1979); Wendling v. Southern Illinois Hospital Services, 242 Ill. 2d 261, 265-68,

950 N.E.2d 646, 648-50 (2011).

¶ 30   At the time that the trial court entered this order, an opinion from this court,

Stanton v. Rea, supported certain aspects of this adjudication. Stanton v. Rea, 2012 IL

App (5th) 110187, 978 N.E.2d 1146. Stanton v. Rea held that the injured plaintiff and his

attorney were each entitled to receive 30% of the settlement before any medical bills

were paid. Id. ¶ 18. Additionally, the court held that the plaintiff is not responsible to

pay his own costs. Id. The Stanton court held that the attorney's costs must be subtracted

from the settlement before computation of the 40% allocated by the Health Care Services

Lien Act to health care professionals and health care providers holding liens, stating:

              "In order to ensure that plaintiff receives 30% of the judgment as

       intended by the Act, it is necessary that computation of the 40% does not begin

       until costs associated with bringing the case to trial and securing payment of the

       judgment have been deducted from the amount of the original verdict." Id.

¶ 31   After the trial court's adjudication order was entered in July of 2014, the Illinois

Supreme Court overruled Stanton v. Rea, in McVey v. M.L.K. Enterprises, LLC, 2015 IL

118143, 32 N.E.3d 1112.

¶ 32   In McVey v. M.L.K. Enterprises, LLC, McVey settled a personal injury lawsuit for

$7500. Id. ¶ 3. Memorial Hospital of Carbondale was a lienholder in the amount of
                                      11
$2891.64. Id. ¶ 4. McVey incurred attorney fees and $846.66 in litigation costs. Id.

Citing Stanton v. Rea, the McVey trial court awarded 30% of the $7500 ($2250) to the

attorney, $2500 to the hospital, and the balance of $2750 to McVey. Id. ¶¶ 5-6. The trial

court concluded that Stanton conflicted with the supreme court's opinion in Wendling v.

Southern Illinois Hospital Services and refused to deduct attorney fees and costs before

calculating the amount available to the hospital. Id. ¶ 6. The appellate court reversed

based on Stanton v. Rea, holding that the court cannot calculate the health care liens until

after the court reduces the settlement by attorney fees and costs. McVey v. M.L.K.

Enterprises, L.L.C., 2014 IL App (5th) 130350-U, ¶ 11.

¶ 33   The supreme court granted the hospital's petition for leave to appeal. McVey, 2015

IL 118143, ¶ 8, 32 N.E.3d 1112. The court reiterated that the Health Care Services Lien

Act limited the total amount of liens to no more than 40% of the settlement. Id. ¶ 13

(citing 770 ILCS 23/10(a) (West 2012)). However, because the hospital was the only

lienholder, section 10(c) limited the amount that the hospital could recover to one-third of

the settlement. Id. (citing 770 ILCS 23/10(c) (West 2012)). The supreme court stated

that the Health Care Services Lien Act contains no language allowing the deduction of

attorney fees and costs from the settlement before the lienholder's percentage of the

settlement is calculated. Id. ¶ 14. The supreme court refused to interpret the Health Care

Services Lien Act to add limiting language not included by the legislature. Id.

¶ 34   The supreme court noted that a recent appellate court case, Wolf v. Toolie, was

consistent with this holding. Id. ¶ 15 (citing Wolf v. Toolie, 2014 IL App (1st) 132243,

19 N.E.3d 1154). The Wolf court analyzed the language of the Health Care Services Lien
                                         12
Act and the Attorneys Lien Act. Both acts used identical language regarding percentage

limitations for healthcare and attorney's liens:

       "If the total amount of the liens under the Act exceeds 40% of the ' "verdict,

       judgment, award, settlement, or compromise," ' then attorney liens ' "shall not

       exceed" ' 30% of the ' "verdict, judgment, award, settlement, or compromise." ' "

       Id. ¶ 17 (quoting Wolf, 2014 IL App (1st) 132243, ¶ 22, 19 N.E.3d 1154 (quoting

       770 ILCS 5/1 (West 2012), and 770 ILCS 23/10(c) (West 2012))).

¶ 35   From this, the Wolf court concluded, and the McVey court concurred, that " 'the

consistent use of terminology shows that the legislature intended health care liens and

attorney liens to be calculated from the same total [award].' " Id. (quoting Wolf, 2014 IL

App (1st) 132243, ¶ 22, 19 N.E.3d 1154).

¶ 36   In addition, the McVey court found that its earlier opinion in Wendling was

instructive. Id. ¶ 18. In Wendling, two hospitals filed liens pursuant to the Health Care

Services Lien Act. Id. (citing Wendling, 242 Ill. 2d at 264, 950 N.E.2d at 647-48). After

the claims settled, the plaintiffs asked the court to adjudicate the liens and to award their

attorneys additional fees equal to one-third of the amount of the hospitals' liens. Id.

(citing Wendling, 242 Ill. 2d at 264, 950 N.E.2d at 648). The trial and appellate courts

agreed. However, the supreme court reversed, holding "that the hospitals were not

unjustly enriched by the attorneys' services and therefore were not required to contribute

to the costs of litigation." Id. The Wendling court found that plaintiffs' attorney did not

reach the underlying settlements to benefit the hospitals. Id.


                                              13
¶ 37   In conclusion, the McVey court held that section 10 of the Health Care Services

Lien Act was unambiguous and did not permit any deduction of attorney fees and/or costs

before calculating the percentage to be paid to any health care lienholder. Id. ¶ 19.

¶ 38   In this case, the trial court held that the attorney's costs were to be apportioned

between the two lienholders pro rata. This decision is in contradiction to the holdings in

both Wendling and McVey. McKim and his attorney did not obtain the settlement to

benefit Herrin Hospital and Williamson County Ambulance. Therefore, the court's order

directing the two lienholders to pay the attorney's costs from the Health Care Services

Lien Act 40% limit was improper.

¶ 39                     IV. Distribution of Settlement Proceeds

¶ 40   Based upon the statutory analysis in this opinion, we conclude that the trial court's

adjudication was incorrect and must be vacated. We acknowledge the difficulty that

proper construction of liens may pose to plaintiffs and their attorneys under

circumstances when recovery is compromised by inadequate insurance or other attendant

problems. In those circumstances, the settlement process can be adversely affected.

While it is true, as plaintiff argues, that as a public policy the courts encourage

settlements, we must construe the statute as written and cannot depart from the plain

meaning to reach a desired result in any particular case. Kugler v. Southmark Realty

Partners III, 309 Ill. App. 3d 790, 797, 723 N.E.2d 710, 716 (1999) (quoting Buckellew

v. Board of Education, 215 Ill. App. 3d 506, 511, 575 N.E.2d 556, 559 (1991)); Henrich

v. Libertyville High School, 186 Ill. 2d 381, 394-95, 712 N.E.2d 298, 305-06 (1998).


                                            14
¶ 41   Before we determine the distribution of the settlement, we note that the percentage

that Health Care Services Lien Act lienholders can recover is further limited in certain

situations.    Pursuant to section 10(c) of the Health Care Services Lien Act, "[n]o

individual licensed category of health care professional (such as physicians) or health

care provider (such as hospitals) *** may receive more than one-third of the ***

settlement *** secured by or on behalf of the injured person on his or her claim or right

of action." 770 ILCS 23/10(c) (West 2012). Herrin Hospital and Williamson County

Ambulance are health care providers. The total combined amount of their liens is $7133,

which represents 44.6% of the $16,000 settlement.            Therefore, the liens of Herrin

Hospital and Williamson County Ambulance exceed the one-third limitation, and thus

they are only entitled to pro rata shares of one-third of the settlement, $5333.33.

¶ 42   In accordance with the analysis of this opinion, we find that the $16,000

settlement distribution is as follows:

       Medicare                                            $158.30;

       Medicare Part D 1                                   $2459.61;


       1
           On appeal, Herrin Hospital argues for the first time that HealthSprings Life &

Health Insurance Company is not a Medicare Part D provider. We note that the federal

government does not self-administer Medicare Part D but contracts with select private

companies        to    sell    coverage.          Center     for       Medicare   Advocacy,

www.medicareadvocacy.org/medicare-info/medicare-part-d (last visited Feb. 5, 2016).

However, we do not reach the precise question regarding HealthSprings, because Herrin

                                             15
       McKim's Attorney                                  $4800;

       Medicaid                                          $221.41;

       Health Care Services Lien Act Lienholders         $5333.33:

              Herrin Hospital                     $4218.66 and

              Williamson County Ambulance         $1114.67;

       McKim                                             $3027.35.

¶ 43                                 CONCLUSION

¶ 44   Pursuant to Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1, 1994), we modify

the judgment of the circuit court of Franklin County according to the detail contained

within ¶ 42 of this opinion.



¶ 45   Judgment modified.




Hospital failed to raise the issue in the trial court or in its notice of appeal and has thus

forfeited its right to do so on appeal. Lazenby v. Mark's Construction, Inc., 236 Ill. 2d 83,

92, 923 N.E.2d 735, 741 (2010).

                                             16
                                            2016 IL App (5th) 140405
                                                 NO. 5-14-0405
                                                     IN THE
                                        APPELLATE COURT OF ILLINOIS
                                                FIFTH DISTRICT



EDWIN McKIM,                                                           )      Appeal from the
                                                                       )      Circuit Court of
         Plaintiff-Appellee,                                           )      Franklin County.
                                                                       )
v.                                                                     )      No. 14-MR-31
                                                                       )
SOUTHERN ILLINOIS HOSPITAL SERVICES,                                   )
d/b/a Herrin Hospital, and WILLIAMSON                                  )
COUNTY AMBULANCE,                                                      )
                                                                       )
         Defendants                                                    )
                                                                       )      Honorable
(Southern Illinois Hospital Services,                                  )      David K. Overstreet,
Defendant-Appellant).                                                  )      Judge, presiding.
_____________________________________________________________________________________________


Modified Rule 23 Filed:                     July 12, 2016
Motion to Publish Granted:                  August 26, 2016
Opinion Filed:                              August 26, 2016
_____________________________________________________________________________________________


Justices:                  Honorable Melissa A. Chapman, J.


                           Honorable Thomas M. Welch, J., and
                           Honorable Richard P. Goldenhersh, J.,
                           Concur
_____________________________________________________________________________________________
Attorneys                  Kara L. Jones, Feirich/Mager/Green/Ryan, 2001 West Main Street, P.O. Box
for                        1570, Carbondale, IL 62903; John R. Daly, Attorney at Law, 1239 East Main
Appellant                  Street, P.O. Box 3988, Carbondale, IL 62902-3988
_____________________________________________________________________________________________
Attorneys                  William A. Alexander, Matthew H. Caraway, Sam C. Mitchell & Associates,
for                        115 East Main Street, P.O. Box 280, West Frankfort, IL 62896
Appellee
_____________________________________________________________________________________________